I am unable to concur with my associates in denying the petition for rehearing in this case. *Page 90 
The opinion as it now stands not only cites and relies on decisions that have been rejected by the courts of those jurisdictions where the Negotiable Instruments Act is in force, but cases are cited that have actually been overruled and are not regarded as the law. Moreover, the opinion contains many statements that are in direct conflict with the decisions of this court relating to negotiable instruments. A rehearing should therefore be granted if for no other reason than to harmonize our own decisions upon the subject. The prevailing opinion, however, opens up so many doubtful questions that I am unable at this time to go into the matter in detail. It must suffice to say, therefore, that in my judgment a rehearing should be granted.